Fistsimons, J.
The stay of proceedings con'ained in the order to show cause, dated July 28, 1892, applied to all of the property levied upon by the defendant under the executions issued by plaintiff against Frank O. Sullivan and restrained, forbid and prevented defendant from proceeding further under said executions until said stay was dissolved, which did not occur until August 9, 1892.
It is therefore very evident that the sheriff had not sixty days free from said *947stay during which he could exercise his official duties, and consequently this action was prematurely brought.
Therefore the trial justice was right in dismissing the complaint herein.
Ehrlich, Ch. J., and McGown, J., concur.